Name: Council Decision 2013/352/CFSP of 2Ã July 2013 amending Decision 2012/440/CFSP appointing the European Union Special Representative for Human Rights
 Type: Decision
 Subject Matter: rights and freedoms;  EU finance;  EU institutions and European civil service;  international affairs
 Date Published: 2013-07-04

 4.7.2013 EN Official Journal of the European Union L 185/8 COUNCIL DECISION 2013/352/CFSP of 2 July 2013 amending Decision 2012/440/CFSP appointing the European Union Special Representative for Human Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 July 2012, the Council adopted Decision 2012/440/CFSP (1) appointing Mr Stavros LAMBRINIDIS as the European Union Special Representative (EUSR) for Human Rights. The mandate of the EUSR is to expire on 30 June 2014. (2) Decision 2012/440/CFSP provided the EUSR with the financial reference amount covering the period from 25 July 2012 to 30 June 2013. A new financial reference amount for the period from 1 July 2013 to 30 June 2014 should be established. (3) Decision 2012/440/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5(1) of Decision 2012/440/CFSP, the following subparagraph is added: "The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2013 to 30 June 2014 shall be EUR 837 000.". Article 2 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 2 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 200, 27.7.2012, p. 21.